NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
This action is in reply to the communications filed on 05/16/2022 and to the follow-up Telephonic Interview held on 07/14/2022. 
Claims 1, 10, and 17 are further amended herein.
Claims 1 and 4-9 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Irina Sullivan (Reg. #72,922), on 07/14/2022.
The application has been amended as follows:
In the Claims:
This listing of claims will replace all prior versions and listings of claims in this application:Claim 1.	(Currently Amended) An inventory tracking system comprising:
an analytic device communicatively connected with a smart container at a predefined retail location, a plurality of data sources and a field device, wherein  plurality of sensors, wherein at least one of the sensors comprises a smart barcode that is associated with a product in the smart container, wherein the smart barcode is communicatively connected to the smart container, and wherein the smart container is configured to detect, based on signals of the smart barcodes, a quantity of products in the smart container and a change in the quantity of products in the smart container within a predefined verification period, and wherein the analytic device includes a processor configured to:
determine, based on input data from the smart container, whether a criteria for issuing a planogram (POG) void alert for a product in the smart container has been met,
in response to determining that the criteria for issuing the POG void alert for the product in the smart container has been met, operate a field device processor of the field device to display on a display of the field device a notification indicative of the POG void alert, a layout of the notification including a plurality of product action control icons, wherein the criteria for issuing the POG void alert for the product includes detecting, based on data from [[by]] the smart container, that a quantity of products sold within the verification period at the retail location is fewer than a threshold quantity expected to be sold; 
receive, from the field device processor, data corresponding to a selection by a user of at least one of the plurality of product action control icons, wherein the selection by the user of the at least one of the plurality of product action control icons indicates that an action with respect to the product associated with the issued POG void alert is unnecessary; and
in response to determining, based on the received data, that the issued POG void alert is invalid, update the criteria for setting the POG void alert, such that a subsequent POG void alert is issued according to the updated criteria, wherein determining that the issued POG void alert is invalid includes determining that the product has been shifted, misplaced, or otherwise became inaccessible or appeared to be out of stock to consumers of the product, and wherein to update the criteria for issuing the POG void alert for the product at the retail location includes introducing additional verification parameters or thresholds prior to the issuance of a subsequent POG void alert.
2. 	(Original)	The system of claim 1, wherein the plurality of data sources comprise at least one of manufacturer-maintained inventory tracking data source, retailer-provided inventory tracking data source, and Internet of Things (IoT) device.
3. 	(Original)	The system of claim 1, wherein the field device comprises a mobile device configured to provide at least one user interface for tracking product inventory.
4. 	(Canceled)	
5. 	(Previously Presented)	The system of claim 1, wherein the criteria for issuing the POG void alert comprises one of detecting that a product is absent from a designated location of a display at a retail location.
6. 	(Original)	The system of claim 5, wherein a category of the product is one of a fast-moving category, a medium-moving category, and a slow-moving category, wherein a first threshold quantity of the fast-moving products expected to be sold within the predefined verification period is greater than a second threshold quantity of the medium-moving products expected to be sold within the predefined verification period, and wherein the second threshold quantity is greater than a third threshold quantity of the slow-moving products expected to be sold within the predefined verification period.
7. 	(Original)	The system of claim 6, wherein the category of the product is the fast-moving category, and wherein to update the criteria for issuing the POG void alert for the product comprises associating the threshold quantity expected to be sold with the second quantity, such that the subsequent POG void alert for the product is issued in response to detecting that the quantity of the product sold within the predefined verification period at the retail location is fewer than the second quantity.
8. 	(Original)	The system of claim 5, wherein a category of the product is one of a fast-moving category, a medium-moving category, and a slow-moving category, and wherein a first verification period associated with the fast-moving product is shorter than a second verification period associated with the medium-moving product, and the second verification period is shorter than a third verification period associated with the slow-moving product.
9. 	(Original)	The system of claim 8, wherein to the category of the product is the fast-moving category, and wherein to update the criteria for issuing the POG void alert for the product comprises associating the predefined verification period of the product with the second verification period, such that the subsequent POG void alert for the product is issued in response to detecting that the quantity of the product sold within the second verification period at the retail location is fewer than the threshold quantity expected to be sold.
10.	(Currently Amended)	A method comprising:
by a processor, determining, based on input data from at least one of a plurality of data sources, that a criteria for issuing a planogram (POG) void alert for a product at a predefined retail location has been met, wherein the at least one of the plurality of data sources includes a plurality of sensors, wherein at least one of the sensors comprises a smart barcode that is associated with a product in the smart container, wherein the smart container is communicatively connected to the smart container, and wherein the smart container is configured to detect, based on signals from the smart barcodes, a quantity of products at the retail location and a change in the quantity of products in the smart container within a predefined verification period,
by the processor, in response to determining that the criteria for issuing the POG void alert for the product at the smart container has been met, operating a field device processor of a field device to display on a display of the field device a notification indicative of the POG void alert, a layout of the notification including a plurality of product action control icons, wherein the criteria for issuing the POG void alert includes detecting, based on data from the smart container
receiving, from the field device processor, data corresponding to a selection by a user of at least one of the plurality of product action control icons, wherein the selection by the user of the at least one of the plurality of product action control icons indicates that an action with respect to the product associated with the issued POG void alert is unnecessary; and
in response to determining, based on the received data, that the issued POG void alert is invalid, updating the criteria for issuing the POG void alert, such that a subsequent POG void alert is issued according to the updated criteria, wherein determining that the issued POG void alert is invalid includes determining that the product has been shifted, misplaced, or otherwise became inaccessible or appeared to be out of stock to consumers of the product, and wherein to update the criteria for issuing the POG void alert for the product at the retail location includes introducing additional verification parameters or thresholds prior to the issuance of a subsequent POG void alert.
11. 	(Original)	The method of claim 10, wherein the plurality of data sources comprise at least one of manufacturer-maintained inventory tracking data source, retailer-provided inventory tracking data source, and Internet of Things (IoT) device.
12. 	(Previously Presented)	The method of claim 10, wherein the criteria for issuing the POG void alert comprises one of detecting that a product is absent from a designated location of a display at a retail location.
13. 	(Original)	The method of claim 12, wherein a category of the product is one of a fast-moving category, a medium-moving category, and a slow-moving category, wherein a first threshold quantity of the fast-moving products expected to be sold within the predefined verification period is greater than a second threshold quantity of the medium-moving products expected to be sold within the predefined verification period, and wherein the second threshold quantity is greater than a third threshold quantity of the slow-moving products expected to be sold within the predefined verification period.
14.	(Original)	The method of claim 13, wherein the category of the product is the fast-moving category, and wherein to update the criteria for issuing the POG void alert for the product comprises associating the threshold quantity expected to be sold with the second quantity, such that the subsequent POG void alert for the product is issued in response to detecting that the quantity of the product sold within the predefined verification period at the retail location is fewer than the second quantity.
15. 	(Original)	The method of claim 12, wherein a category of the product is one of a fast-moving category, a medium-moving category, and a slow-moving category, wherein a first verification period associated with the fast-moving product is shorter than a second verification period associated with the medium-moving product, and the second verification period is shorter than a third verification period associated with the slow-moving product.
16. 	(Original)	The method of claim 15, wherein to the category of the product is the fast-moving category, and wherein to update the criteria for issuing the POG void alert for the product comprises associating the predefined verification period of the product with the second verification period, such that the subsequent POG void alert for the product is issued in response to detecting that the quantity of the product sold within the second verification period at the retail location is fewer than the threshold quantity expected to be sold.
17. 	(Currently Amended)	A field device comprising:
a field device display; and
a field device processor communicatively connected to the field device display to detect input of a user received via the field device display, the field device processor being communicatively connected to an analytic device in communication with at least one of a plurality of sensors, wherein at least one of the sensors comprises a smart barcode that is associated with a product in a smart container, wherein the smart barcode is communicatively connected to the smart container, and wherein the smart container is configured to detect, based on signals from the smart barcodes, a quantity of products in the smart container and a change in the quantity of products in the smart container within a predefined verification period, and the field device processor being configured to:
in response to receiving data indicating issuance of a planogram (POG) void alert based on an initial criteria for setting the POG void alert, display on the field device display a first notification of the issued POG void alert, a layout of the first notification including a plurality of product action control icons, wherein the initial criterial for setting the POG void alert is for a product at the retail location, and wherein the initial criteria for issuing the POG void alert for the product includes detecting, by the sensor, that a quantity of the products sold within the verification period at the retail location is fewer than a threshold quantity expected to be sold;
detect a selection by a user of at least one of the plurality of product action control icons, wherein the selection by the user of the at least one of the plurality of product action control icons indicates that an action with respect to the product associated with the issued POG void alert is unnecessary;
in response to the selection indicating that the issued POG void alert is invalid, transmit data indicative of the selection to a remote analytic device to operate the remote analytic device to update the initial criteria for setting the POG void alert to generate an updated criteria of setting the POG void alert, wherein determining that the issued POG void alert is invalid includes determining that the product has been shifted, misplaced, or otherwise became inaccessible or appeared to be out of stock to consumers of the product, and wherein to update the criteria for issuing the POG void alert for the product at the retail location includes introducing additional verification parameters or thresholds prior to the issuance of a subsequent POG void alert; and
in response to receiving data indicating issuance of a subsequent POG void alert based on the updated criteria, display on the field device display a second notification of the subsequent issued POG void alert. 
18. 	(Canceled)	
19. 	(Original)	The field device of claim 17, wherein the processor is further configured to, prior to the receiving of data indicating issuance of the POG void alert, initiate a setup procedure to establish a predefined geographic area of responsibility of the user, and wherein the issued POG void alert and the subsequent issued POG void alert are related to at least one retail location within the predefined geographic area.
20. 	(Original)	The field device of claim 19, wherein a first one of the retail locations associated with the issued POG void alert and a second one of the retail locations associated with the subsequent POG void alert are same.
REASONS FOR ALLOWANCE
With particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of a plurality of smart sensors to trigger a planogram alert, as recited in the claims, renders the claimed invention as “significantly more”, by providing a solution specifically arising in the realm of management systems, which goes beyond generally linking the use of an abstract idea to a particular technological environment. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bloom; Gregg. Method and system for efficient package delivery and storage, .U.S. PGPub 20060020366The invention pertains to the general field of storage and delivery of ordered items. More particularly, the invention pertains to an efficient method for handling the bulk delivery of articles from a depot into an automated article storage and retrieval system at a centralized article pickup location.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683